        Case 3:20-cv-07083-DMR Document 12 Filed 10/09/20 Page 1 of 3




 1    Adam R. Alper (SBN 196834)
 2    Reza Dokhanchy (SBN 287684)
      KIRKLAND & ELLIS LLP
 3    555 California Street
      San Francisco, California 94104
 4    adam.alper@kirkland.com
 5    reza.dokhanchy@kirkland.com
      Telephone: (415) 439-1400
 6    Facsimile: (415) 439-1500
 7    Michael W. De Vries (SBN 211001)
 8    KIRKLAND & ELLIS LLP
      555 South Flower Street, Suite 3700
 9    Los Angeles, California 90071
      michael.devries@kirkland.com
10
      Telephone: (213) 680-8400
11    Facsimile: (213) 680-8500

12    Attorneys for Plaintiff
13    ALLROUNDS, INC.

14    [Additional counsel listed on signature
      page]
15
                                   UNITED STATES DISTRICT COURT
16
                                 NORTHERN DISTRICT OF CALIFORNIA
17
     AllRounds, Inc.,                              CASE NO. 3:20-cv-7083
18
                    Plaintiff,                     PLAINTIFF ALLROUNDS, INC.’S
19                                                 CORPORATE DISCLOSURE
            vs.                                    STATEMENT
20
   eShares, Inc. d/b/a/ Carta, Inc.,
21 Carta Capital Markets, LLC,
   Carta Securities, LLC,
22 DFJ Management, LLC,
   Threshold Management LLC,
23 DFJ Growth Management, LLC,
   Draper Fisher Jurvetson Mercury Venture
24 Partners, L.P., and
   Draper Associates, L.P.,
25
                   Defendants.
26

27

28
     CORPORATE DISCLOSURE STATEMENT                                CASE NO. 3:20-cv-7083
       Case 3:20-cv-07083-DMR Document 12 Filed 10/09/20 Page 2 of 3




 1         Pursuant to Federal Rule of Civil Procedure 7.1, the undersigned certifies that as of this

 2 date, Plaintiff AllRounds, Inc. has no parent corporation, and no publicly-held corporation owns

 3 10% or more of its stock.

 4
     DATED: October 9, 2020                              Respectfully submitted,
 5

 6                                                       /s/ Adam R. Alper
                                                         Adam R. Alper (SBN 196834)
 7                                                       Reza Dokhanchy (SBN 287684)
                                                         KIRKLAND & ELLIS LLP
 8                                                       555 California Street
                                                         San Francisco, California 94104
 9
                                                         adam.alper@kirkland.com
10                                                       reza.dokhanchy@kirkland.com
                                                         Telephone: (415) 439-1400
11                                                       Facsimile: (415) 439-1500

12                                                       Michael W. De Vries (SBN 211001)
                                                         KIRKLAND & ELLIS LLP
13
                                                         555 South Flower Street, Suite 3700
14                                                       Los Angeles, California 90071
                                                         michael.devries@kirkland.com
15                                                       Telephone: (213) 680-8400
                                                         Facsimile: (213) 680-8500
16
                                                         Ellisen Shelton Turner (SBN 224842)
17
                                                         KIRKLAND & ELLIS LLP
18                                                       2049 Century Park East, Suite 3700
                                                         Los Angeles, California 90067
19                                                       ellisen.turner@kirkland.com
                                                         Telephone: (310) 552-4200
20                                                       Facsimile: (310) 552-5900
21
                                                         Leslie M. Schmidt (pro hac to be filed)
22                                                       KIRKLAND & ELLIS LLP
                                                         601 Lexington Avenue
23                                                       New York, New York 10022
                                                         leslie.schmidt@kirkland.com
24                                                       Telephone: (212) 446-4800
                                                         Facsimile: (212) 446-4900
25
                                                         Kristina Hendricks (pro hac to be filed)
26                                                       KIRKLAND & ELLIS LLP
                                                         300 North LaSalle
27
                                                         Chicago, Illinois 60654
28
     CORPORATE DISCLOSURE STATEMENT                  1                          CASE NO. 3:20-cv-7083
       Case 3:20-cv-07083-DMR Document 12 Filed 10/09/20 Page 3 of 3




                                           kristina.hendricks@kirkland.com
 1
                                           Telephone: (312) 862-2000
 2                                         Facsimile: (312) 862-2200

 3                                         Attorneys for Plaintiff
                                           ALLROUNDS, INC.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     CORPORATE DISCLOSURE STATEMENT       2                          CASE NO. 3:20-cv-7083
